Order entered April 22, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00141-CV

    IN RE IRVING LONG TERM CARE, LLC D/B/A LAS BRISAS
 REHABILITATION & WELLNESS SUITES AND THI OF TEXAS, LLC,
                         Relators

         Original Proceeding from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-12843-K

                                    ORDER
                 Justices Molberg, Partida-Kipness, and Reichek

      It has come to our attention that two of the defendants have removed the

underlying suit to the United States District Court for the Northern District of

Texas through the filing of a March 17, 2021 notice of removal in the trial court.

Pursuant to 28 U.S.C. §1446(d), once removal is effected, “the State court shall

proceed no further unless and until the case is remanded.” 28 U.S.C. §1446(d); see

Meyerland Co. v. Fed. Deposit Ins. Co, 848 S.W.2d 82, 83 (Tex. 1993).

      Accordingly, for administrative purposes, this original proceeding is

ABATED. It may be reinstated on prompt motion by any party showing that the
case has been remanded and specifying what further action, if any, is required from

this Court.



                                            /s/    KEN MOLBERG
                                                   JUSTICE